On the Merits.
Adam Dobel sold to J. M. Delavallade a certain property, which he, Dobel, had purchased of Lacave. Part of the price was paid by Delavallado in cash, and for the balance he assumed the payment of two notes which Dobel had given to Lacave, which were secured by mortgage on the property; and Delavallade granted a mortgage with the pact ele non alienando to secure the payment.
Delavallade became a bankrupt; and failed to pay any thing on account of one of the notes. It seems that he paid part, made several payments which are indorsed on the other note. The holder of this note sued Dobel, and compelled him to pay the balance; and Dobel paid the other after maturity, to avoid further trouble.
E. P. Delavallade was appointed assignee of the bankrupt J. M. Delavallade; he was notified of his appointment, and accepted it in writing.
These facts are stated in the petition for seizure and sale. The two notes are annexed to and filed with the petition; also the act of sale, in which are the assumption and mortgage by Delavallade; and copies of the notice given by the register in bankruptcy to E. P. Delavallade of his appointment, and of his acceptance, certified to be correct by the register. Reference is also made to the suit, the papers of which were on file in the clerk’s office, and the number of the suit is given; and it is fairly to be presumed that they were exhibited to the judge, to show ■that Roth, the holder of one of the notes recovered and was paid by Dobel, the balance due on that note.
The assignment of errors is that there was not the necessary authentic evidence exhibited to the judge to authorize the writ; and, as we have said, this is the only question which we can consider on this •appeal.
The mortgage and assumption are proven by a certified copy of the notarial act. The balance due on the note sued on would appear by *606simple calculation, as the credits are indorsed. Both these notes are identified with the original mortgage granted by Dobel; and they are identified with the assumption and mortgage granted by Delavallade by a minute description. The register in bankruptcy was the proper officer to notify the assignee of his appointment; and his certificate sufficiently proves the appointment and acceptance.
The possession of the notes by Dobel was sufficient proof that Delavallade had not and that Dobel had paid them; and where the creditor demands a balance, admitting the reduction of the original amount, no further proof is required, since this admission is against his interest and in favor of the debtor.
We think the judge was authorized on the evidence before him to grant the order; and the judgment appealed from is therefore affirmed with costs.